DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 09/23/2020.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 14, the term “wherein a distance between two bumps formed on one nanorod is different from that between another two bumps formed on another nanorod” (line 1-3) is vague and renders the claims indefinite. Claim 14 depends on claim 11, then claim 1. Claim 1 already defines that “each of the multiple subarrays consisting of multiple nanorod patterns of the same” (line 5-6). So each of the multiple nanorod patterns of one of the multiple subarrays is a split ring (claim 11); and wherein a distance between two bumps formed on one nanorod is different from that between another two bumps formed on another nanorod, ---the each of the multiple subarrays consisting of multiple nanorod patterns having different structures, that is out of scope defined by independent claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Yu et al (US 20130208332).

Regarding Claim 1, Yu teaches an optical component (abstract; fig. 2 and figs. 21 and 22), comprising:

 a dielectric layer (fig. 2, 20; ¶[0075], line 1-20, Light propagation through a phase plate 20 including a string of identical plasmonic antennas 24; The substrate 20 is formed of a material that is transparent at the operating wavelength of the incident radiation-for example, silica glass or of a silicon wafer); and
 
a nanorod array (fig. 2, 24; figs. 21 and 22) , formed on a surface of the dielectric layer and composed of multiple subarrays (fig. 2, 20, 24; figs. 21 and 22, subarrays: arrays of nanorod array in regions of 0, π/4, π/2, 3π/4, π, ….), each of the multiple subarrays having rows and columns (figs. 21 and 22, subarrays array in regions of 0, π/4, π/2, 3π/4, π, ….), each of the multiple subarrays consisting of multiple nanorod 

wherein each of the multiple nanorod patterns has a longitudinal axis defining an orientation thereof within the respective subarray (fig. 15, X, Y; fig. 48, X, Y, β1,β2);
 
wherein the multiple nanorod patterns of the same in each row of each of the multiple subarrays are of different orientations (fig. 15, nanorod patterns in each row; also see fig. 48; and page 15, Claim 27, line 1-5, an array of metallic antennas formed on or in the substrate, wherein antennas in the array have at least 5% differences in at least one of size, geometry and orientation; --- orientations of nanorod patterns in each row may be different);

wherein the multiple nanorod patterns of the same in each column of each of the multiple subarrays are of identical orientation (fig. 15, nanorod patterns in each column).

Regarding Claim 2, Yu teaches the optical component of claim 1, wherein each of the multiple nanorod patterns of one of the multiple subarrays is defined by a plurality 

Regarding Claim 3, Yu teaches the optical component of claim 1, wherein each of the multiple nanorod patterns of one of the multiple subarrays is defined by a plurality of nanorods that are arranged perpendicular to each other (figs. 21 and 22, the nanorod patterns in 0 and π regions).

Regarding Claim 4, Yu teaches the optical component of claim 1, wherein the material of said nanorod is selected from a group consisting of aluminum, silver, gold, and semiconductor (¶[0073], line 1-21, the plasmonic antennas 24 can be formed of metal, such as gold, silver and aluminum).

Regarding Claim 5, Yu teaches the optical component of claim 1, further comprising a metal layer for providing a reflection surface on which the dielectric layer is formed (fig. 64, 132; ¶[0147], line 1-17, A reflect array 131 is made of an array of optical antennas 24 separated from a metallic ground plane 132 by a dielectric spacing layer 134; a metallic plane 132 (formed of pure or nearly pure metal)).

Regarding Claim 6, Yu teaches the optical component of claim 5, wherein the metal layer is made of aluminum (¶[0147], line 1-17, a metallic plane 132 (formed of pure or nearly pure metal); -- aluminum is one of common pure metals; it has been held to be within the general skill of a worker in the art to select a known material on the 

Regarding Claim 7 Yu teaches the optical component of claim 1, wherein the material of the dielectric layer is selected from a group consisting of silicon, magnesium fluoride, aluminum oxide, and hafnium oxide (¶[0075], line 1-20, The substrate 20 is formed of a material that is transparent at the operating wavelength of the incident radiation-for example, silica glass or of a silicon wafer)

Regarding Claim 8 Yu teaches the optical component of claim 1, wherein the orientation defined by the longitudinal axis of each of the multiple nanorod patterns of the same varies depending on a row arrangement in the respective subarray (fig. 15, nanorod patterns in each row; also see fig. 48; and page 15, Claim 27, line 1-5, an array of metallic antennas formed on or in the substrate, wherein antennas in the array have at least 5% differences in at least one of size, geometry and orientation; --- orientations of nanorod patterns in a row of respective subarray may be different);

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 20130208332) in the view of Wu et al “Plasmon coupling in vertical split-ring resonator magnetic metamolecules”; NUSOD 2015, 09/07/2015, p29-p30. 

Regarding Claim 11, Yu disclose as set forth above but does not specifically disclose that the optical component of claim 1, wherein each of the multiple nanorod 

However, Wu teaches a device (abstract; fig. 1A); wherein each of the multiple nanorod patterns of one of the multiple subarrays is a split ring composed of one nanorod extending along the dielectric layer with bumps formed with on two ends thereof (fig. 1A, the nanorod structure).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical component of Yu by the device of Wu for the purpose of precisely controlling and wide tuning range (abstract, line 1-16).

Regarding Claim 12, Yu-Wu combination teaches that the optical component of claim 11, wherein the bumps of said split ring extend in a direction perpendicular to the nanorod (fig. 1A, see the nanorod structure, bumps up from the substrate).

Regarding Claim 14, Yu-Wu combination teaches that the optical component of claim 11, wherein a distance between two bumps formed on one nanorod is different from that between another two bumps formed on another nanorod (fig. 1A, see the nanorod structures of two nanorods with L1 and L2).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872